DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 08/05/2022
Claim 1 has been amended
Claims 1-4 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 4,430,013) in view of Maloney (US 8,113,730) in view of Osario (US 8,097,322).

1: Kaufman discloses a hand wetted paper product, comprising:

at least one absorbing material 30; and

a wetting device 12 disposed on a surface of the absorbing material, the wetting device comprised of a bottom part 28 that is formed into a container with sides and a flange 20, and a top part 16 formed into a cover joined to the flange (fig. 3),

wherein the wetting device is filled with a liquid agent 22,

wherein the absorbing material is configured to absorb the liquid agent (col. 3, ll. 33-40),

wherein the sealed opening portion is sealed by a frangible adhesive in the release channel and configured to open before other portions of the wetting device in response to applied external pressure using a digit of a user's hand, and configured to directly wet the absorbing material (fig. 1-4).

Kaufman discloses a perforated portion but fails to disclose a sealed opening. Maloney teaches a wetting device comprising top and bottom parts and a sealed opening and with a sealed opening portion 41 including a release channel 27 formed at a part of the top part that is not joined to the flange (col. 3, ll. 41-60; fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the perforation of Kaufman to include the sealed and channel area of Maloney to easily guide both the liquid and breaking area to the specified area. 

Kaufman-Maloney discloses the use of several absorbing articles but fail to specifically teach paper ply. Osario teaches the use of paper ply to seal the top of the wetted device (col. 3, ll.25-38). Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the paper ply for the cotton swab.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

2: Kaufman-Maloney-Osario discloses the hand wetted paper product of claim 1, where the wetting device has two length dimensions parallel to the paper ply that are larger than another length dimension perpendicular to the paper ply to thereby minimize bulging and allow more sheets in a given roll or package (Kaufman; fig. 1).

3. Kaufman-Maloney-Osario discloses the hand wetted paper product of claim 1, wherein the wetting device is flexible so that it conforms to the changing diameter of the paper produced when wound on a roll (Kaufman; fig. 1).

4. Kaufman-Maloney-Osario discloses the hand wetted paper product of claim 1, wherein a pressure required to open the sealed opening portion is regulated by adjusting a width and a length of the sealed opening portion, and by varying an amount, type and application of a frangible adhesive used to seal the sealed opening portion (Osario; col. 3, ll. 47-61).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735